761 N.W.2d 93 (2009)
ATTORNEY GENERAL OF the STATE of Michigan, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Appellees.
Docket Nos. 134667, 134668, 134669, 134671, 134673, 134674, 134676, 134677, 136431. COA No. 261747, et al.
Supreme Court of Michigan.
February 26, 2009.

Order
On order of the Chief Justice, the motion by Detroit Edison Company and Consumers Energy Company for allocation of the time for oral argument of these cases is considered and it is ordered that the argument shall proceed as follows:


On the "Control Premium" issue:
  Appellants (MPSC, Attorney General, ABATE and MEC/PIRGIM)  15 minutes (including rebuttal)
  Appellee Detroit Edison                                    15 minutes
On the "Transmission" issue:
  Appellant Attorney General                                 15 minutes (including rebuttal)
  Appellees (MPSC, Consumers Energy and Detroit Edison)      15 minutes

*94